Citation Nr: 1538964	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  04-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right and left leg disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He is the recipient of the Combat Infantryman Badge and the Purple Heart.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the claim of entitlement to service connection for arthritis of the legs.  

This matter was previously before the Board in October 2002, April 2008, August 2010, July 2012, and June 2013.  The Board remanded the claim for additional development each of those times.  The appeal has once again returned to the Board for appellate review. 

The Veteran testified at a hearing before a Veterans Law Judge, sitting at the RO, in April 2010.  In February 2012, the Board informed the Veteran that the Veterans Law Judge that had conducted his hearing was no longer employed by the Board and advised him that he was entitled to another hearing.  That same month, the Veteran responded that he did not wish to appear at another hearing and to consider his case on the evidence of record. 

As previously noted, the issue of entitlement to an effective date prior to December 8, 2004 for the grant of entitlement to service connection for posttraumatic stress disorder was raised at the April 2010 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Right and left leg disabilities did not have their onset in service, within one year of discharge from service, and is not shown to be a result of disease, event, or injury in service. 
CONCLUSION OF LAW

The criteria for service connection for right and left leg disabilities have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in October 2002, April 2008, August 2010, July 2012, and July 2013.  The October 2002 remand was issued for the purpose of scheduling a hearing, and the subsequent remands were issued so that outstanding treatment notes and VA examinations and opinions could be obtained. The record reflects that the Board's orders in each case were generally met.  To the extent any VA examination or opinion was inadequate; the defect was remedied by subsequent remand or opinion.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was first provided with a VCAA notification letter in August 1998 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration.  A subsequent letter issued in September 2008 informed the Veteran of the evidence needed to support a disability rating and effective date.  The second letter was not timely with the initial adjudication of the appeal, but the Board finds no prejudice as a result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein denies the Veteran's claims of entitlement to service connection, any deficiencies regarding notice as to disability ratings or effective dates are rendered moot.  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records, VA treatment notes, and the reports of December 1999, October 2010, July 2012, and August 2013 VA examinations were reviewed by both the AOJ and the Board.  The record shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA), but a request to SSA for the records yielded the response that the records had been destroyed.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the reports they and offered an opinion regarding the Veteran's diagnosis and an etiological opinion with a rationale based on the evidence of record.  Nothing suggests that any examiner's determination was arbitrary or not consistent with the medical history outlined in the claims file. All but the December 1999 VA examination report reflects review of the record.  Therefore, the Board determines that a VA examination adequate for rating purposes has been performed in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
 § 3.103(c)(2) (2015) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned identified the issue of entitlement to service connection for right and left leg disabilities, and the Veteran gave testimony on his symptoms and their history with the assistance of his representative from Disabled American Veterans. Thereafter, the undersigned asked questions to further ascertain the current symptomatology of the Veteran's leg disabilities and to assess whether a further development of the claim was necessary. Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing, and in fact, the Veteran explicitly declined a second hearing.  Therefore, the Board finds that any deficiencies with regard to the conduct of the April 2010 hearing have been rendered harmless.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.


III. Analysis

Service connection may be granted for disability arising from disease or injury Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

The Veteran claims that he is entitled to service connection for a bilateral leg disability because it was incurred as a result of his shrapnel wounds in service.  Service treatment records show that in January 1969 the Veteran was noted to have a history of old right medial collateral ligament damage without current problems. An October 1969 service treatment record notes that the Veteran suffered from a fragment wound to the left knee.

The Veteran filed a claim in 1970 for shrapnel wounds to the lower extremities. Service connection for scars from these wounds was granted in an October 1970 rating decision.

In December 1998 the Veteran filed a claim for service connection for his legs. He clarified that the disability he was claiming was "possibly arthritis" and described that his legs go numb. Multiple VA examinations have been performed in relation to this claim and the appeal has been remanded multiple times.  

A December 1999 VA examination report notes that the Veteran was struck by grenade shrapnel in both thighs and the left forearm during combat in Vietnam. Subjective complaints included stiffness of both knees.  X rays revealed minimal degenerative joint disease of the knees and hips. 

An October 2003 VA treatment record indicates that the Veteran still has metal fragments in both legs.

The report of an April 2005 VA examination notes that the Veteran had a shrapnel injury to the right and left thigh area during service with no associated fractures. The Veteran stated that since his discharge from service, he had had chronic but intermittent problems with his left side.  The diagnosis was shrapnel injury to the left inner thigh with minimal scar formation.  The examiner opined that there is no relationship between the history of shrapnel injury to the left inner thigh and the Veteran's intermittent complaints of pain in the left knee, hip, and lower leg, but provided no rationale for the opinion. 

An April 2008 VA examination report noted that the Veteran had a history of shrapnel injuries to the lower extremities, right worse than left. The examiner diagnosed him with shrapnel injuries to the lower legs with residuals of scars without functional limitations, and provided no opinion as the scars were already service-connected.

In October 2010, a VA examiner noted that recent x-rays of the bilateral hips did not reveal any fracture dislocation, bone destruction or joint space abnormality.  The examiner opined that it is likely that the etiology of the Veteran's bilateral leg disorder is minimal degenerative joint disease not radiologically detectable on recent x-rays.  The examiner further noted that the Veteran has several risk factors for developing degenerative joint disease of the bilateral hips including but not limited to, age, obesity and an occupation involving exertional activities (construction work, etc). Thus, the examiner stated that the etiology of the Veteran's bilateral leg disorder could not be attributed solely to his service activities without resort to mere speculation.  Other than citing the competing factors that could have contributed to the Veteran's leg disabilities, the examiner did not offer a reason an etiological determination could not be made.  Moreover, an in-service disease, event, or injury need not be the sole cause of a disability for service connection to be granted.

A June 2012 VA examiner indicated that the Veteran does not now have nor has ever had a knee and/or lower leg condition, which is directly contradicted by the above noted medical history.  The examiner then offered a negative etiological opinion on the basis that there is insufficient objective medical evidence to warrant the diagnosis of an acute or chronic bilateral hip/knee disorder or residuals thereof.  The examiner went on to state that a causal condition for the Veteran's subjective pain report in the hips/knees had not been identified based upon reasonable medical certainty and probability and that based upon reasonable medical certainty and probability, the shrapnel injuries sustained to the lower extremities could not have resulted in or caused bilateral hip/knee disabilities.  The examiner did not provide a rationale for that opinion based on the facts of the case or specific medical principles.

As a result, yet another VA examination was performed in July 2013.  The examiner opined that degenerative joint disease of the knees is less likely as not related to the shrapnel injury in 1969 as there is no evidence of joint involvement in service treatment records or at the initial VA examination in 1970.  The examiner noted that the Veteran worked in construction and did not seek further care until 1998 (18 years after discharge).  For these reasons, the examiner concluded that degenerative joint disease of the knees is more likely related to aging and occupational history that included working in construction. 
However, with regard to the bilateral hips, the examiner simply stated that she agreed with the findings at the October 2010 VA examination, but the October 2010 VA examiner indicated that he could not reach a conclusion without resorting to mere speculation, citing only the Veteran's multiple risk factors as a rationale for that conclusion.  Moreover, the June 2013 remand specifically asked the examiner to provide, for each diagnosed disability, a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is related to some aspect of the Veteran s military service, including his in-service shrapnel injury.  Thus, for various reasons, all or part of each VA opinion received in this case through July 2013 was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight). 

A specialist opinion received in June 2015 indicated that the Veteran has mild degenerative arthritis of both hips and both knees.  He opined that the Veteran's arthritis of the knees and hips is not at least as likely as not related to some aspects of the Veteran's military service, including the in-service shrapnel injury.  The rationale for the opinion was that there was no joint involvement found at the time of the in-service injury or on VA examination in 1970, that the Veteran did not seek further care until 1998, and that during the interim the Veteran worked construction and became obese, factors which increase the frequency of arthritis.  As this opinion considered all evidence of record and provided a rationale for each disability of the knees and hips, the Board finds this opinion adequate for rating purposes.

Taking all of the opinions above into account, as well as statements by the Veteran and his medical history as documented in the claims file, the Board finds that it is less likely than not that the Veteran's right and left leg disabilities are a result of his military service.  The only evidence in support of a relationship to service is the Veteran's statements.  The Veteran is competent to speak to symptoms in his legs, but he is not competent to ascribe an etiology to those symptoms or the associated disability of degenerative arthritis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the majority of the competent and probative evidence does not demonstratae a relationship between the Veteran's bilateral leg disabilities and his military service. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the claims for service connection for right and left leg disabilities.  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for right and left leg disabilities is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


